Citation Nr: 1131677	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-36 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for a neck condition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has chronic neck and throat pain that began during service.  He has described several circumstances during service that he relates to his chronic neck and throat pain.  He has contended that the symptoms are residual to exposure to cold conditions during service.  He notes that during his combat service in Korea he sometimes had to sleep on the ground.  He also has asserted that the symptoms are related to strains during service, from activities such as carrying ammunition.  He also contends that the symptoms began with medical treatment of his throat that he received during service.  In 1952, the Veteran was seen for sore throats, described as tonsillitis, and he underwent tonsillectomy.  He reports that injections to the back of his throat in the course of the tonsillectomy caused him severe pain, and that he continued to have neck pain through the present.  Following the Veteran's initial benefits claim in 1955, the RO established service connection for residuals of tonsillectomy.

A June 2007 VA medication examination of the Veteran addressed the issue of neck pain.  The examiner noted cervical spine osteoarthritis.  The Veteran's statements relating chronic neck and throat pain to complications of the tonsillectomy in service, however, were submitted after the 2007 examination.  The Veteran's representative has requested examination by an ear, nose, and throat (ENT) specialist to address the etiology of the Veteran's neck pain.  The Board will remand the case for a VA throat examination to request an opinion as to the likelihood of a relationship between the in-service tonsillectomy and current neck disability.

A CT scan of the neck in December 2008 revealed unremarkable supraglottic, glottis and subglottic larynx, and grossly unremarkable trachea.  There were subcentimeter sized level 1 and 2 lymph nodes, and pretracheal lymph nodes, none of which were significant by size criteria.  Degenerative changes were seen in the cervical spine.  The impression was no evidence of any dominant mass or pathologic lymphadenopathy.

Records in the claims file raise a question as to whether the Veteran wants a hearing with regard to his current appeal.  In a November 2008 substantive appeal, the Veteran checked that he wanted a Board hearing in Washington, DC.  In a May 2011 telephone contact, the Veteran told a staff member of the Board's Hearing Branch that he did not want a hearing in Washington, DC, did not want a hearing under any circumstances, and would like the Board to proceed to decide the case on its merits.  In June 2011, the Veteran's representative wrote that the Veteran requested a Travel Board hearing at the New York City RO.  On remand, the Veteran should be asked to clarify whether he wants a Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA throat examination by a physician to address the likelihood of a relationship between the in-service tonsillectomy and current disability manifested by neck symptoms.  The claims file must be provided to and be reviewed by the physician in conjunction with the examination.  

The Veteran reports having experienced severe neck and throat pain with throat injections performed during the tonsillectomy.  He contends that neck pain has persisted since that time.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current neck disorder is causally related to the tonsillectomy and related treatment during service.  The examiner should explain the medical reasoning behind the opinions reached.

2.  Ask the Veteran to clarify whether he wants to have a hearing before a Veterans Law Judge with regard to his current appeal.  Document the Veteran's response in the claims file.  If the Veteran wants a Travel Board hearing or Board videoconference hearing, one should be scheduled.

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



